DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-21 were previously pending.  Claims 1, 3, 6-7, 9, 16-17, and 20-21 were amended and claims 4, 10, and 18 were canceled in the reply filed April 29, 2022.  Claims 1-3, 5-9, 11-17, and 19-21 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejection of claim 20 made under § 112(b) and it is withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  "The claimed invention is not a method of requiring individuals or entities to act in a particular manner. Instead, the claimed invention is a system, and more specifically the cited limitations involve, inter alia, components and code to convey customer desired level of service interaction during a mobile application-based restaurant experience."  Remarks, 24.  This merely describes the abstract idea at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
Applicant also argues that the MPEP does not include analogous case examples.  Remarks, 25.  While the category of certain methods of organizing human activities is limited to the enumerated subgroupings, the MPEP case examples are by their very nature exemplary.  Under the 2019 Revised Guidance comparisons to specific cases are not required to demonstrate a prima facie case of ineligibility.  Applicant's own characterizations of the claimed invention (see Remarks, 24-25) explicitly describe managing the relationships between people (i.e., customers and a waiter) during a commercial interaction (i.e., people dining at a restaurant).  
Applicant also argues that the claims integrate the abstract idea into a practical application.  "[T]he claimed invention explains a specific solution for how a customer desired level of service interaction during a mobile application based restaurant experience is communicated between remote, previously unacquainted, parties."  Remarks, 26.  "The claimed invention similarly provides a specific solution which permits a customer to communicate their desired level of service interaction by way of GUI's presented at a customer device which is linked with, and communicated to, a restaurant device to electronically covey the customer's desires to an assigned member of the wait staff."  Remarks, 27.  This describes performing the abstract idea in a generic technological environment (i.e., broadly using computer and the Internet).  "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  See also Alice Corp., 134 S. Ct. at 2360, finding "Nearly every computer will include a 'communications controller' and 'data storage unit' capable of performing the basic calculation, storage, and transmission functions required by the method claims."  
The arguments regarding a lack of prior art rejection (Remarks, 27-28) are also not persuasive.  "The 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  "We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete." Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).  See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). 
With respect to the dependent claims (see Remarks, 28-30) the similar arguments are unpersuasive for the same reasons.  Applicant's characterizations of the problems solved all lie within the abstract realm of ordering human activities (e.g., setting preferred interaction levels between people at a restaurant who are currently unacquainted).  Applicant also argues that no detailed analysis has been provided for the dependent claims.  Remarks, 30.  As explained in the rejection, these claims further limit the same abstract idea without adding any new additional elements not already addressed with respect to the independent claims.  Where (as here) the dependent claims simply further define the abstract idea without adding any new additional elements, a detailed analysis of each one is not required.  See Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1348 (Fed. Cir. 2014) (explaining that when all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary.").  Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, 11-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-3, 5-9, 11-17, and 19-21, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including:
With respect to independent claim 1: generate an list of restaurants associated with a particular customer; receive a user selection of a particular one of the listed restaurants; generate a listing of available reservation times; receive a user selection of one of the available reservation times; assign a particular waiter associated with the particular restaurant to the particular customer; generate a virtual waiter greeting comprising a dining preference selection tool visually prompting the customer to select one of a plurality of service interaction levels; receive user input from the dining preference selection tool indicating user selection of one of said service interaction levels; display a new customer display comprising a visual indication of the user selection at the dining preference selection tool indicating the customer preference for more or less service interaction.
With respect to independent claim 16: storing login data, restaurant data, and customer data, wherein said restaurant data comprises a restaurant identifier, a restaurant photo, a number of menu items, and a number of waiter identifiers, and wherein said customer data comprises a number of customer identifiers; receive login information from a particular customer; query to determine whether said received login information matches the stored login data; receive a location from the particular one of the number of customers; query to retrieve restaurant data associated with locations within a given distance of the received location; generate a listing of restaurants in said retrieved restaurant data comprising said restaurant identifier and said restaurant photo for each of said restaurants in said listing of restaurants; upon selection of a particular one of said restaurants in said listing of restaurants, retrieve and generate a listing of said number of menu items stored in association with said particular restaurant; receive a notification indicating arrival of said particular one of said number of customers at the particular one of the number of restaurants as indicated by the receipt of location information from said particular one of said number of customers within a predetermined distance of said location of said particular one of said number of restaurants as recorded in said restaurant data; assign a particular waiter to said particular customer; generate, for display, a virtual server greeting comprising a particular one of said number of waiter identifiers associated with the assigned waiter and a dining preference selection tool visually prompting the customer to select one of a plurality of service interaction level options on a sliding scale tool between less waiter interaction and more waiter interaction; receive a user selection at the dining preference selection tool of a particular one of the service interaction level options for said restaurant experience; and display a new customer display comprising a particular one of said number of customer identifiers and a visual indication of the particular one of the service interaction level options selected by the user at the dining preference selection tool indicating the customer preference for more or less server interaction.
With respect to independent claim 20: storing login data, restaurant data, and customer data, wherein said restaurant data comprises a restaurant identifier, a restaurant photo, a number of menu items, a number of waiter identifiers, and seating capacity information, and wherein said customer data comprises a number of customer identifiers; receive login information from a particular customer; query to determine whether said received login information matches the stored login data; receive a location from the particular one of the number of customers; query to retrieve restaurant data associated with locations within a given distance of the received location; generate a listing of restaurants in said retrieved restaurant data comprising said restaurant identifier and said restaurant photo for each of said restaurants in said listing of restaurants; upon selection of a particular one of said restaurants in said listing of restaurants: generate a visual representation of tables for said particular restaurant based on said seating capacity information associated with said particular restaurant at said particular one of said number of customer; visually indicate at least some of said visual representation of said tables as occupied; receive a user selection of an unoccupied one of said tables for said restaurant experience; retrieve and generate a listing of said number of menu items stored in association with said particular restaurant; and receive a user selection of a number of said menu items; receive an notification indicating arrival of said particular one of said number of customers at the particular one of the number of restaurants as indicated by the receipt of location information from said particular one of said number of customers within a predetermined distance of said location of said particular one of said number of restaurants as recorded in said restaurant data; assign a particular waiter to said particular customer, wherein each of said waiters for said particular restaurant are assigned to certain of said tables for said particular restaurant, and wherein said waiter is assigned based on said user selection of said unoccupied one of said tables; generate, for display, a virtual server greeting comprising a particular one of said number of waiter identifiers associated with the assigned waiter and a dining preference selection tool visually prompting the customer to select one of a plurality of options between less waiter interaction and more waiter interaction; receive a user selection at the dining preference selection tool indicating a user desire of more or less waiter interaction for said restaurant experience; display a new customer display comprising a particular one of said number of customer identifiers and a visual indication of the user selection at the dining preference selection tool indicating the customer preference for more or less server interaction; display said user selection of said number of said menu item; generate reminder notifications associated with the assigned waiter reminding the waiter to check in with the customer with a particular frequency, wherein said frequency is set to a first level where said user selection at the dining preference selection tool indicates a first one of said plurality of options, wherein said frequency is set to a second level which is lower than the first level where said user selection at the dining preference selection tool indicates a second one of said plurality of options, and wherein said frequency is set to a third, zero level where said user selection at the dining preference selection tool indicates a third one of said plurality of options; receive a revised user selection at said dining preference selection tool; and generate said reminder notifications at a revised frequency based on said revised user selection.
With respect to independent claim 21: storing information regarding a number of restaurants, wherein each of said number of restaurants is associated with a service level selected from the group consisting of: less service or full-service; generate a list of restaurants associated with a particular customer; receive a user selection of a particular one of the listed restaurants; query for the particular restaurant to determine the associated service level for the particular restaurant; if a determination is made that the restaurant is a less service restaurant; generate a listing of menu options for the particular restaurant; receive a user selection of one or more of the menu options; prompt the user to enter payment information; process said user payment information; provide an order summary; and prompt the user to enter feedback information; and if a determination is made that the restaurant is a full-service restaurant: assign a particular waiter associated with the particular restaurant to the particular customer; generate a virtual waiter greeting comprising a dining preference selection tool visually prompting the customer to select one of a plurality of options between less service interaction and more service interaction; receive user input from the dining preference selection tool indicating user selection of a particular one of said plurality of options; if user selection indicating a less service interaction one of said plurality of options is received, proceed as if the particular restaurant is a less service restaurant; and if user selection indicating a more service interaction one of said plurality of options is received: display a new customer display comprising a visual indication of the user selection at the dining preference selection tool indicating the customer preference for more or less service interaction; periodically generate a reminder to check on the particular customer, wherein a frequency of said reminder varies based on which of said plurality of options is selected; and receive a user selection of one or more of the menu options and payment information.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the restaurant patronage planning behaviors of people and structuring their related commercial and interpersonal relationships with restaurant service providers and their human employees (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).      
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.  Claim 1 recites one or more databases; one or more servers in electronic communication with the database; a number of customer devices in electronic communication with the one or more servers, each associated with a customer; a number of restaurant devices in electronic communication with the one or more servers, each associated with a restaurant and at least one waiter; and executable software instructions stored at the one or more servers.  Claim 16 recites at least one database; at least one server; a number of customer personal electronic devices, each in electronic communication with the at least one server and associated with a respective customer; a number of restaurant electronic devices in electronic communication with the at least one server and associated with a respective restaurant and a respective waiter; and executable software instructions stored at electronic storage devices of the at least one server.  Claim 20 recites a database; a server; a number of customer smartphones, each comprising an installed application, in electronic communication with the server, and associated with a respective customer; a number of restaurant smartphones, each comprising the installed application, in electronic communication with the server, and associated with a respective restaurant and a respective waiter; and executable software instructions stored at electronic storage devices of the server.  Claim 21 recites one or more databases; one or more servers in electronic communication with the database; a number of customer devices in electronic communication with the one or more servers, each associated with a customer; a number of restaurant devices in electronic communication with the one or more servers, each associated with a restaurant and at least one waiter; and executable software instructions stored at the one or more servers.  All four independent claims recite certain elements that are at a high level either "electronic" or "virtual" in nature.  
These elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception.  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting, and displaying data).  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  Claim 16 also recites interactive graphical displayed sliding scale tool which, in addition to being part of the general link to a particular technological environment, can be viewed an extra-solution data gathering activity (i.e., receiving input from a person in conjunction with the abstract idea).  The Specification also supports its lack of significance and tangential relationship to the performance of the invention by listing a number of alternative formats that could also be used to achieve the same result (¶ 0077—radio buttons, numerical ratings, some combination thereof, or the like").  See MPEP 2106.05(g)).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements identified above are known and conventional computing elements (see Specification ¶¶ 0047-50, 70, 75, 77—interactive graphical displayed sliding scale tool, and ¶ 0119 describing these at a high level of generality, as "general purpose computers" (¶ 0119), and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements; see also ¶ 0045—"descriptions of well-known functions and constructions are omitted").  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea using computers a tool as the independent claims (e.g., server with instructions, databases, customer devices/smartphones, performing steps "electronically," etc.). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  These do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628